        Case 3:20-cv-00171-KGB-JJV Document 3 Filed 06/25/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                                 PLAINTIFF

v.                                    3:20-cv-00171-KGB-JJV

ROBERT CRESTMAN                                                                        DEFENDANT

                                              ORDER

       Deursla Lashay Barron (“Plaintiff”) is in custody at the Craighead County Detention

Center. She has filed a pro se Complaint, pursuant to 42 U.S.C. § 1983, and an Application to

Proceed In Forma Pauperis. (Doc. Nos. 1, 2.)

I.     FILING FEE

       The total cost for filing a civil action in federal court is $400, which includes a $350

statutory fee and a $50 administrative fee. A prisoner who does not seek or is denied in forma

pauperis status must pay the full $400 fee immediately. However, if in forma pauperis status is

granted, the $50 administrative fee is waived, and the prisoner must pay the $350 statutory fee in

monthly installments taken from his or her institutional account.     28 U.S.C. § 1915(b); Ashley v.

Dilworth, 147 F.3d 715, 716 (8th Cir. 1998). If the prisoner has sufficient funds, an initial partial

filing fee is collected as soon as in forma pauperis status is granted, and the remainder of the fee

is collected monthly.    28 U.S.C. § 1915(b)(1). The Court makes these determinations based on

the financial information provided in an Application to Proceed In Forma Pauperis (“IFP

Application”) and a Calculation of Initial Payment of Filing Fee Sheet (“Calculation Sheet”).

Importantly, if the prisoner’s case is subsequently dismissed for any reason, including a

determination that it is frivolous, malicious, fails to state a claim, or seeks monetary relief against



                                                  1
        Case 3:20-cv-00171-KGB-JJV Document 3 Filed 06/25/20 Page 2 of 3



a defendant who is immune from such relief, the full fee will be collected, and no portion will be

refunded to the prisoner.

        Plaintiff’s IFP Application (Doc. No. 1) is denied as incomplete.               Plaintiff filed a

completed affidavit, but she did not include a certificate and calculation sheet signed by an official

of the facility in which she is incarcerated; the certificate and calculation Plaintiff filed were blank.

(Id.) The Court must have the missing information to determine whether Plaintiff is entitled to

proceed in forma pauperis. 28 U.S.C. § 1915(a)(2). Plaintiff has thirty (30) days to either pay

the $400 filing fee in full or file a properly completed IFP Application.

II.     PROCEEDING PRO SE

        The Court is sensitive to the fact that pro se litigants like Plaintiff are not trained in the law

and will give deference to a pro se plaintiff where the law requires. However, all parties,

including pro se litigants, must comply with substantive and procedural law. Brown v. Frey, 806

F.2d 801, 804 (8th Cir. 1986) (citations omitted). For this reason, the Court will only consider

claims properly pled in a complaint or in a superseding amended complaint. The Court will not

consider claims stated in notices or other pleadings that fail to comply with the Federal Rules of

Civil Procedure.

        Additionally, Plaintiff must comply with the Local Rules of the Court. Of particular note

to pro se plaintiffs is Local Rule 5.5(c)(2), which states:

        It is the duty of any party not represented by counsel to promptly notify the Clerk
        and the other parties to the proceedings of any change in his or her address, to
        monitor the progress of the case, and to prosecute or defend the action diligently.
        A party appearing for himself/herself shall sign his/her pleadings and state his/her
        address, zip code, and telephone number. If any communication from the Court to
        a pro se plaintiff is not responded to within thirty (30) days, the case may be
        dismissed without prejudice. Any party proceeding pro se shall be expected to be
        familiar with and follow the Federal Rules of Civil Procedure.

Loc. R. 5.5(c)(2).
                                                    2
        Case 3:20-cv-00171-KGB-JJV Document 3 Filed 06/25/20 Page 3 of 3



III.   CONCLUSION

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s IFP Application (Doc. No. 1) is DENIED as incomplete.

       2.      The Clerk is directed to mail Plaintiff an IFP Application.

       3.      Plaintiff must, within thirty (30) days of the date of this Order, either: (a) pay

the full $400 filing fee; or (b) file a properly completed IFP Application.1   Failure to do so may

result in dismissal of this action without prejudice.

       DATED this 25th day of June 2020.




                                                 ___________________________________
                                                 JOE J. VOLPE
                                                 UNITED STATES MAGISTRATE JUDGE




1
 Plaintiff must complete and sign the IFP Application. The certificate and calculation sheet must
be completed and signed by an authorized official of the facility at which Plaintiff is incarcerated.
                                               3
